ORDER

PER CURIAM.
Appellant, Nancy Barnes, appeals from the Final Award of the Labor and Industrial Relations Commission denying compensation for her carpal tunnel surgery. We affirm.
We have reviewed the briefs of the parties and the legal file and find the Commission’s award is supported by competent and substantial evidence, and no error of law appears. As we further find an extended opin*367ion would serve no jurisprudential purpose, we affirm the Commission’s finding pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties here involved, has been provided explaining the reasons for the decision.